J-S63011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIAN SCOTT IVERSON                    :
                                               :
                       Appellant               :   No. 1810 WDA 2017

                 Appeal from the PCRA Order November 7, 2017
                In the Court of Common Pleas of Warren County
              Criminal Division at No(s): CP-62-CR-0000194-2007


BEFORE:      OTT, J., MURRAY, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                                 FILED NOVEMBER 05, 2018

        Christian Scott Iverson appeals from the order dated November 7, 2017,

and entered November 8, 2017, in the Court of Common Pleas of Warren

County, that denied his petition filed pursuant to the Post Conviction Relief Act

(PCRA),1 following a hearing.          Iverson seeks relief from the judgment of

sentence of 20 to 40 years’ imprisonment, which was imposed following his

guilty plea to murder of the third degree.2,       3   Iverson claims: (1) The PCRA

court erred in denying his PCRA petition, (2) The PCRA court erred in failing

to find there was government interference in this matter, (3) The PCRA court
____________________________________________


   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. 2502(c).

3 See Commonwealth v. Iverson, 22 A.3d 1078 (Pa. Super. 2010)
(unpublished memorandum), appeal denied, 47 A.3d 845 (Pa. 2012).
J-S63011-18



erred when it stated that Iverson’s PCRA petition was untimely, as the

government interference exception does not need to be asserted within 60

days, (4) The PCRA court erred when it found that there was no newly

discovered evidence to satisfy an exception to the timeliness requirement, and

(5) All prior counsel were ineffective in failing to raise the government

interference issue previously.    See Iverson’s Brief at 6.     Based upon the

following, we affirm.

      The tortuous procedural history of this case is set forth in Iverson’s prior

PCRA appeal, and we need not repeat it here.          See Commonwealth v.

Iverson, 159 A.3d 587 (Pa. Super. 2016) (unpublished memorandum). We

simply state in that prior PCRA appeal, a panel of this Court determined that

Iverson’s present petition, while patently untimely, was technically his first

petition filed after his direct appeal rights were reinstated nunc pro tunc. This

Court further concluded Iverson was entitled to the appointment of counsel to

represent him notwithstanding the apparent untimeliness of the petition and,

therefore, vacated the denial of PCRA relief and remanded the case to the

PCRA court. See id.

      The PCRA court appointed counsel and, following the filing of an

amended PCRA petition, conducted a hearing on November 7, 2017, on two

issues, namely, the ineffectiveness of counsel and the timeliness of the

petition. The PCRA court thereafter denied PCRA relief, finding Iverson failed

to satisfy the PCRA’s timeliness exceptions for the governmental interference

exception and the newly discovered evidence exception, 42 Pa.C.S. §

                                      -2-
J-S63011-18



9545(b)(1)(i), (ii). See N.T., 11/7/2017, at 89-90. The PCRA court denied

PCRA relief by order entered November 8, 2017, and this appeal followed.4

       “Our review of a PCRA court’s decision is limited to examining whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions are free from legal error.” Commonwealth v. Cox, 146 A.3d
221, 226 n.9 (Pa. 2016) (citation omitted). “Great deference is granted to

the findings of the PCRA court, and these findings will not be disturbed unless

they have no support in the certified record.” Commonwealth v. Boyd, 923
A.2d 513, 515 (Pa. Super. 2007).

       An untimely PCRA petition may be considered if one of the following

three exceptions applies:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii). Additionally, all of the time-bar exceptions are

subject to a separate deadline.


____________________________________________


4Iverson timely complied with the order of the PCRA court to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal.

                                           -3-
J-S63011-18


       The statutory exceptions to the timeliness requirements of the
       PCRA are also subject to a separate time limitation and must be
       filed within sixty (60) days of the time the claim could first have
       been presented. The sixty (60) day time limit . . . runs from the
       date the petitioner first learned of the alleged after discovered
       facts. A petitioner must explain when he first learned of the facts
       underlying his PCRA claims and show that he brought his claim
       within sixty (60) days thereafter.

Commonwealth v. Williams, 35 A.3d 44, 53 (Pa. Super. 2011) (citations

omitted). Our Supreme Court has held that section 9545(b)(2) also requires

a showing of due diligence insofar that a petitioner must file the petition within

60 days that the claim first could have been presented. Commonwealth v.

Marshall, 947 A.2d 714, 719-720 (Pa. 2008).

       Here, Iverson invokes the governmental interference exception to the

PCRA time bar, 42 Pa.C.S. § 9545(b)(1)(i). He bases his claim on an undated

note with the signature of the district attorney in his case which, he contends,

“implied that [the district attorney] obtained evidence from [trial counsel’s]

file pertaining to [Iverson] after [trial counsel’s] demise.” 5 Iverson’s Brief at

9. No relief is due.

       While Iverson’s substantive claim appears to be that the district attorney

meddled in his case when it was pending in the trial court, such allegation

does not implicate the governmental interference timeliness exception.

____________________________________________


5 At the PCRA hearing, the former, now retired, district attorney testified that,
“[a]fter [Iverson’s] first attorney had died and [new trial counsel] entered an
appearance, [the district attorney] had retrieved discovery material from
[deceased counsel’s] legal secretary to forward to [new trial counsel]. … Either
he or someone on his staff requested said items from [deceased counsel’s]
secretary.” PCRA Court Opinion, 1/18/2018, at 3, citing N.T., 11/7/2017, at
25-28.

                                           -4-
J-S63011-18



Furthermore, Iverson did not file his petition within 60 days of when the claim

first could have been presented since he testified he was aware of the note in

April, 2012.   As the PCRA court cogently explained:

      There was no interference by government officials with the
      presentation of the claim, per se. When [Iverson] made his claim,
      i.e., filed his Petition, there was no governmental interference
      alleged nor proven which hindered him from filing it. [Iverson]
      appears to allege, though not clearly, that the action of the
      government of which he complains is that the district attorney
      went to the office of his first trial attorney and obtained contents
      of his defense file. Such an act of the district attorney, even if it
      were true, would not be interference in [Iverson’s] filing of a claim,
      but, instead it would be interference with his ability to defend
      himself at the trial stage. The “claim” referred to in Section
      9545(b)(1) is the act of filing a claim in a PCRA petition. In the
      instant case there is no allegation nor any evidence of any
      interference by the government in [Iverson’s] filing of his PCRA
      petition. [Iverson’s] untimely petition does not fall within the
      parameters of Subsection 9545(b)(i).

      [Iverson] is also in violation of the sixty-day requirement of
      Section 9545(b)(2). Testimony at the PCRA hearing revealed that
      [Iverson] became aware of the district attorney’s note or email
      long before sixty days prior to his filing the Petition, in April, 2012.
      His current counsel argues that the sixty day requirement does
      not apply to the governmental interference exception. However,
      she cites no statutory language or rule to back up her argument.
      To the contrary, Section 9545(b)(2) clearly states that “Any
      petition invoking an exception provided in paragraph (1) shall be
      filed within 60 days of the date the claim could have been
      presented.” The government interference exception is set forth in
      Paragraph (1). Therefore the sixty-day rule obviously is
      applicable.




                                       -5-
J-S63011-18



PCRA Court Opinion, 1/18/2018, at 5-6.6 We agree with the PCRA court’s

analysis.

       Here, Iverson was aware of the note of the district attorney in April,

2012. Thereafter, on September 7, 2012, this Court affirmed the denial of

PCRA relief in Iverson’s pending PCRA appeal, and the Pennsylvania Supreme

Court denied his petition for allowance of appeal on April 3, 2013.

Commonwealth v. Iverson, 60 A.3d 847 [1997 WDA 2011] (Pa. Super.

2012) (unpublished memorandum), appeal denied, 63 A.3d 1244 (Pa. 2013).

       We recognize that a PCRA petitioner cannot file a new PCRA petition

when a prior petition is still under review on appeal.    Commonwealth v.

Lark, 746 A.2d 585, 588 (Pa. 2000) (“[W]hen an appellant’s PCRA appeal is

pending before a court, a subsequent PCRA petition cannot be filed until the

resolution of review of the pending PCRA petition by the highest state court in

which review is sought, or upon the expiration of the time for seeking such

review.”). However, after his PCRA appeal was resolved by the Pennsylvania

Supreme Court in 2013, Iverson waited until October 17, 2015 to file the

present petition. As such, Iverson did not file the petition within 60 days of

the date the claim first could have been presented.        See 42 Pa.C.S. §

9545(b)(2); Lark, supra (“The subsequent petition must also be filed within


____________________________________________


6The PCRA judge in this case, the Honorable William F. Morgan, retired at the
end of the year 2017. The Honorable Maureen Skerda assumed responsibility
as President Judge for the filing of the Pa.R.A.P. 1925(a) opinion. See PCRA
Court Opinion, 1/18/2018, at 1.

                                           -6-
J-S63011-18



sixty days of the date of the order which finally resolves the previous PCRA

petition, because this is the first ‘date the claim could have been presented.’”).

      Although    Iverson’s   counsel    previously    contended    the   60-day

requirement did not apply to the governmental interference exception,

counsel now recognizes that Section 9545(b)(2) applies to all PCRA

exceptions. Therefore, counsel asks this Court to hold that the 60-day period

in Section 9545(b)(2) runs from the discovery of the issue by counsel.

However, there is no support in the PCRA or case law for PCRA counsel’s

position, and we decline the opportunity to create a new rule.

      Even if Iverson had satisfied Section 9545(b)(2), the result would be

the same, since we agree with the PCRA Court that Iverson’s claim based upon

the note of the district attorney is not a claim that implicates the governmental

interference exception. Iverson was not prevented from filing a PCRA petition

by the alleged actions of the district attorney prior to trial.   Furthermore, to

the extent Iverson claims he was prevented from raising the issue by prior

counsel’s ineffectiveness, his argument fails because “[c]laims relating to

neffectiveness of counsel for failing to raise certain issues do not qualify due

to the specific provision in 42 Pa.C.S. § 9545(b)(4) that the term ‘government

officials’ does not include defense counsel.” Commonwealth v. Mumia Abu-

Jamal, 833 A.2d 719, 725 (Pa. 2003) (citation omitted). Accordingly,

Iverson’s reliance on the governmental interference exception fails.

      Nor does the unknown facts exception, 42 Pa.C.S. § 9545(b)(1)(ii), save

Iverson’s petition. Our discussion above that Iverson has failed to meet the

                                      -7-
J-S63011-18



threshold 60-day requirement of Section 9545(b)(2) likewise applies to the

this statutory exception. In any event, the unknown facts exception is not

implicated since testimony at the PCRA hearing showed the district attorney’s

note was known to prior trial counsel. See N.T., 11/7/2017, at 53-54, 56. In

addition, although Iverson maintains the issue was not discovered until

present counsel reviewed his case, the Pennsylvania Supreme Court has held

that a claim of ineffectiveness of prior counsel does not constitute an after-

discovered “fact” that will establish jurisdiction under 42 Pa.C.S. §

9545(b)(1)(ii). Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 786 (Pa.

2000).

     Based on our review, we agree with the PCRA court that Iverson’s

present PCRA petition is untimely and that no statutory exception applies to

overcome the PCRA time bar. Accordingly, we affirm.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2018




                                    -8-